IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROYAL ANTHONY JACKSON,                                  No. 85083
                                 Appellant,
                             vs.                                              F1L D
                THE STATE OF NEVADA,
                                 Respondent.                                  AUG     4 2022
                                                                                     I A. BROWN
                                                                                     PREM COURT
                                                                         BY
                                     ORDER DISMISSING APPEAL                  DEPU    CLERK




                            This is a pro se notice of appeal from a district court order for
                summary punishment of contempt committed in the immediate view and
                presence of the court and an order to appear in proper person. Because no
                statute or court rule permits an appeal from such orders in a criminal
                matter, this court lacks jurisdiction to consider this appeal. Castillo v.
                State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (explaining that court
                has jurisdiction only when statute or court rule provides for appeal).
                Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                          Hardesty


                                           , J.
                Stiglich                                   Herndon

                cc:   Hon. Jasmin D. Lilly-Spells, District Judge
                      Royal Anthony Jackson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT         John J. Piro
      OF
      NEVADA


ic lo 1947A                                                                         - 2LA